DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/19/2022 have been fully considered but they are not persuasive.
Applicant states (pp. 14-15) that the cited references do not teach a second account generating a materialized view from a source table associated with a first account, where the second account is only given access to partially view the source table. Examiner respectfully disagrees.
A materialized view is a stored query of a source table (Oracle3: pp. 1). A privilege to read the materialized view, but not the privilege to read the source table, can be granted by the owner or DB admin (i.e., first account) of the source table to an account (i.e., second account) (Oracle3: pp. 13-14). In other words, data in the query output (i.e., first portion) can be viewed by the account, while data not in the query output (i.e., second portion) is hidden from the account.
Applicant further states (pp. 15) that the cited references do not teach storing the materialized view in storage allocated to the second account.
The instant specification does not define allocating storage to accounts. Examiner interprets this to mean storage containing data that the second account is granted access to.
An Oracle database is accessed by multiple users. An object (i.e., materialized view) is owned by a user, and a privilege to access the object can be granted by the owner of that object to another user (Oracle3: pp. 12).
Applicant further states that the cited references do not teach “executing the query by including merging the source table and the materialized view to identify modifications to the source table not reflected in the materialized view”, because merge is a command. Examiner respectfully disagrees.
The instant specification does not define merging the source table and the materialized view to identify modifications to the source table not reflected in the materialized view. Examiner interprets “merging” to mean refreshing the materialized view to bring it up-to-date with (i.e., reflect) the source table.
In Oracle, any DML operation on the source table will cause the corresponding materialized view to become stale. Oracle provides three refresh (i.e., merging) options for updating a materialized view to bring it up-to-date with the source table (Oracle1: pp. 19-21), one of which is the FAST option that applies incremental changes to refresh the materialized view using (i.e., scanning) the information logged in the materialized view logs (Oracle1: Table 9-5). Among the incremental changes logged are INSERT (i.e., insertion of a micro-partition) and DELETE (i.e., deletion of a micro-partition).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13, 15-18, 20-22, 24, 29, 31-35 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Basic/Advanced Materialized Views. Database Data Warehousing Guide, Oracle 11.2, 2013, pp. 1-52 [herein “Oracle1”] and Oracle9i Database Concepts, Oracle 9.2, 2002, pp. 1-31 [herein “Oracle3”], in view of Viavant US patent application 2006/0288035 [herein “Viavant”], and further in view of von Muhlen et al. US patent application 2016/0292443 [herein “von Muhlen”].
Claim 11 recites “A method for cross-account sharing of a materialized view in a multiple tenant database, the system comprising: generating a share object for a source table associated with a first account of the multiple tenant database account,”
An Oracle database is accessed by multiple users. An object (i.e., a materialized view) is owned by a user (i.e., first account), and a privilege to access the object can be granted by the owner of that object to another user (i.e., cross-account sharing) (Oracle3: pp. 12).
Oracle does not disclose the limitation on share object in multi-tenant database; however, von Muhlen uses namespaces (i.e., share objects) to associate files/folders (i.e., materialized views) with common access permissions (i.e., access rights) in a content management system (von Muhlen: [0049]). Moreover, access permissions are managed at the account level (i.e., cross-account), where each account is associated with either an individual user or an entity (i.e., tenant) (von Muhlen: [0041]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of von Muhlen to Oracle. One having ordinary skill in the art would have found motivation to separate an object (i.e., materialized view) from the access control of that object (i.e., share object), to enable more flexibility in managing access permissions.
Claim 11 further recites “the source table including at least one micro-partition”.
According to the instant specification [0036], micro-partitions are immutable storage devices that cannot be updated in-place and must be regenerated when the data stored therein is modified.
Oracle does not disclose this limitation; however, Viavant teaches relational database support to store and query immutable data, where transaction data is maintained on an immutable storage media, such as write-once read-many media (Viavant: [0027]), while index is maintained on a mutable media (Viavant: [0011]). In other words, new data is written once to immutable media, while index is updated to replace old data entry by new data entry, such that old data is no longer accessible, effectively deleted. A tablespace can be configured to include two sub-spaces (i.e., micro-partitions), one for write-once media (i.e., source table) and the other for mutable media such as index and materialized views (Viavant: [0041]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Viavant to Oracle One having ordinary skill in the art would have found motivation to incorporate immutable media in Oracle such that data integrity and security on source data is achieved without sacrificing the ease and efficiency of database queries and operations (Viavant: [0002]).
Claim 11 further recites “and is stored across one or more of a plurality of shared storage devices in the multiple tenant database system;”
Oracle replicates (i.e., stores) data of source tables and materialized views at distributed sites (i.e., shared storage devices) (Oracle1: pp. 2).
Claim 11 further recites “providing cross-account access rights to the share object to a second account such that the second account can view at least a first portion of the source table and such that at least a second portion of the source is hidden from the second account;”
A materialized view is a stored query of a source table (Oracle3: pp. 1). A privilege to read the materialized view, but not the privilege to read the source table, can be granted by the owner or a DB admin to an account (i.e., second account) (Oracle3: pp. 13-14). In other words, data in the query output (i.e., first portion) can be viewed by the account, while data not in the query output (i.e., second portion) is hidden from the account.
Claim 11 further recites “based on the share object, generating, by one or more execution nodes allocated to the second account, the materialized view from the source table and storing the materialized view in disk storage or cache storage allocated to the second account;”
In Oracle, a materialized view is generated by CREATE MATERIALIZED VIEW statement based on a SELECT query on a source table (Oracle1: pp. 10-11, example 9-1).
Claim 11 further recites “modifying, by one or more execution nodes allocated to the first account, the source table including deleting at least one micro-partition based on execution of a transaction and inserting at least one new micro-partition;”
Oracle supports DML (i.e., INSERT, UPDATE, DELETE) operations on the source table (Oracle3: pp. 15).
Claim 11 further recites “determining that the materialized view is stale with respect to the source table by: receiving a query, from the second account, directed at the materialized view and the source table,”
In Oracle, any DML operation on the source table will cause the corresponding materialized view to become stale. The state of a materialized view can be checked (i.e., identified) by querying the data dictionary view USER_MVIEWS regarding (i.e., directed at) the materialized view and the source table, where column STALENESS shows if it is stale or fresh (Oracle1: pp. 21).
Claim 11 further recites “executing the query including merging the source table and the materialized view to identify modifications to the source table not reflected in the materialized view, scanning the source table to detect the insertion of the at least one new micro-partition, and scanning the materialized view to detect the deletion of the at least one micro-partition; generating, by one or more execution nodes allocated to the second account, an updated materialized view based on detecting the at least one new micro-partition and detecting the deletion of the at least one micro-partition.”
The instant specification does not define “merging the source table and the materialized view to identify modifications to the source table not reflected in the materialized view”. Examiner interprets this limitation to mean refreshing the materialized view to bring it up-to-date with (i.e., reflect) the source table.
In Oracle, any DML operation on the source table will cause the corresponding materialized view to become stale. Oracle provides three refresh (i.e., merging) options for updating a materialized view to bring it up-to-date with the source table (Oracle1: pp. 19-21), one of which is the FAST option that applies incremental changes to refresh the materialized view using (i.e., scanning) the information logged in the materialized view logs (Oracle1: Table 9-5). Among the incremental changes logged are INSERT (i.e., insertion of a micro-partition) and DELETE (i.e., deletion of a micro-partition).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Oracle1 with Oracle3. One having ordinary skill in the art would have found motivation to utilize the privileges of Oracle3 to manage access to the materialized views of Oracle1 and their associated source tables.
Claims 16 and 31 are analogous to claim 11, and are similarly rejected.

Claim 12 recites “The method of claim 11, wherein the cross-account access rights to the second account includes not giving the second account access to read the source table or write to the source table.”
Oracle1 teaches claim 11, but does not disclose this claim; however, an Oracle access privilege (i.e., read or write to the source table) possessed by an account (i.e., second account) can be revoked (i.e., not giving) from that account by the owner or a DB admin (Oracle3: pp. 13-14).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Oracle1 with Oracle3. One having ordinary skill in the art would have found motivation to utilize the privileges of Oracle3 to manage access to the materialized views of Oracle1 and their associated source tables.
Claims 17 and 32 are analogous to claim 12, and are similarly rejected.

Claim 13 recites “The method of claim 11, wherein determining that the materialized view is stale with respect to the source table comprises: identifying whether data in the source table has been modified since a last refresh of the materialized view.”
In Oracle, any DML operation on the source table will cause the corresponding materialized view to become stale. Owner of the materialized view can customize refresh of materialized view by when – on commit or on demand (Oracle1: pp. 20, table 9-4) and how – complete (i.e., merge) or applying log (i.e., identify modification since last refresh) (Oracle1: pp. 21, table 9-5).
Claims 18 and 33 are analogous to claim 13, and are similarly rejected.

Claim 15 recites “The method of claim 11, further comprising defining a reference list comprising a list of one or more accounts that are eligible for receiving cross-account access rights to the materialized view.”
Oracle1 teaches claim 11, but does not disclose this claim; however, Oracle roles are named groups of related privileges. A role can be granted to a list of accounts (i.e., reference list), which eases the management of privileges in multi-user shared systems. Roles granted to a user can be selectively enabled or disabled to allow fine-grained control of a user's privileges (Oracle3: pp. 24).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Oracle1 with Oracle3. One having ordinary skill in the art would have found motivation to utilize the privileges of Oracle3 to manage access to the materialized views of Oracle1 and their associated source tables.
Claims 20 and 38 are analogous to claim 15, and are similarly rejected.

Claim 21 recites “The method of claim 11, further comprising: storing the source table associated with the first account across one or more of a plurality of storage devices that are shared across the multiple tenant database;”
In Oracle, a materialized view is defined by a SELECT query on one or more local or remote source tables (i.e., a plurality of storage devices) (Oracle1: pp. 2).
Claim 21 further recites “providing an execution platform associated with the first account that has read access and write access to the source table; and providing an execution platform associated with the second account that has read access to the materialized view.”
Oracle1 teaches claim 11, but does not disclose this claim; however, an Oracle privilege to read the materialized view by an account (i.e., second account) or to read/write to the source table by an account (i.e., first account) can be granted by the owner or a DB admin (Oracle3: pp. 13-14).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Oracle1 with Oracle3. One having ordinary skill in the art would have found motivation to utilize the privileges of Oracle3 to manage access to the materialized views of Oracle1 and their associated source tables.
Claims 26 and 34 are analogous to claim 21, and are similarly rejected.

Claim 22 recites “The method of claim 21, wherein: the execution platform associated with the first account is used for generating the materialized view; and the execution platform associated with the first account is used for modifying the source table.”
Oracle1 teaches claim 21, where an Oracle materialized view is generated by CREATE MATERIALIZED VIEW statement based on a SQL SELECT query on a source table (Oracle1: pp. 10-11). A DML operation performs an INSERT, DELETE, or UPDATE of rows in the source table (Oracle3: pp. 15).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Oracle1 with Oracle3. One having ordinary skill in the art would have found motivation to utilize the privileges of Oracle3 to manage access to the materialized views of Oracle1 and their associated source tables.
Claims 27 and 35 are analogous to claim 22, and are similarly rejected.

Claim 24 recites “The method of claim 11, further comprising: receiving a request from the second account to generate the materialized view from certain data stored in the source table; providing the request to the first account for approval or denial; and providing a notification to the second account indicating whether the request was approved or denied by the first account.”
In Oracle, to create a materialized view, the creator (i.e., second account) must have the CREATE ANY MATERIALIZED VIEW privilege and SELECT privilege to the source table granted by the owner of the source table (i.e., first account) (Oracle1: pp. 50). If not, the DDL operation fails and the creator gets notified.
Claims 29 and 39 are analogous to claim 24, and are similarly rejected.

Claims 14, 19, 23, 28 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Oracle1 and Oracle3 as applied to claims 11, 16 and 31 above respectively, in view of Viavant and von Muhlen, and further in view of Knox. Secure Views. Effective Oracle Database 10g Security by Design, pp. 1-8, 2013 [herein “Knox”].
Claim 14 recites “The method of claim 11, further comprising defining view privileges for the cross-account access rights to the materialized view such that an underlying detail of the source table for the materialized view comprises a secure view definition, wherein the underlying detail of the source table comprises one or more of: a data field in the source table; a column of data in the source table; a structural element of the source table; a quantity of data in the source table; metadata for the source table; or a transaction log of modifications made to the source table.”
Oracle teaches claim 11, where an Oracle materialized view is generated by CREATE MATERIALIZED VIEW statement based on a SELECT query on a source table (Oracle1: pp. 10-11). The associated query on the source table may contain a WHERE clause on a data field, a SELECT clause on a column of data, an aggregate function such as SUM on a column (i.e., a quantity of data) (Oracle1: pp. 11, example 9-1). Every SQL statement is access controlled by a privilege, including SELECT, DML, and DDL (i.e., dictionary) statements (Oracle3: pp. 12).
Oracle does not disclose claim element “secure view definition”; however, Knox uses Oracle views to implement secure views – to hide columns, mask data values, and/or to aggregate data to remove PII for privacy (Knox: pp. 1, para. 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Knox to Oracle. One having ordinary skill in the art would have found motivation to adopt Oracle materialized views in Knox’s secure view definition, to take advantage of the enhanced performance offered by materialized views.
Claims 19 and 36 are analogous to claim 14, and are similarly rejected.

Claim 23 recites “The method of claim 14, wherein defining the view privileges for the cross-account access rights to the materialized view comprises hiding the view privileges from the second account and making the view privileges visible to the first account.”
Oracle1 teaches claim 14, but does not disclose this claim; however, an Oracle materialized view is a schema object, its view privileges can be granted to an account (i.e., first account) or revoked (i.e., hidden) from an account (i.e., second account) by the owner or DB admin (Oracle3: pp. 13-14).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Oracle1 with Oracle3. One having ordinary skill in the art would have found motivation to utilize the privileges of Oracle3 to manage access to the materialized views of Oracle1 and their associated source tables.
		Claims 28 and 37 are analogous to claim 23, and are similarly rejected.

Claims 25, 30 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Oracle1 and Oracle3 as applied to claims 11, 16 and 31 above respectively, in view of Viavant and von Muhlen, and further in view of Galindo-Legaria et al. Database Change Notifications: Primitives for Efficient Database Query Result Caching. VLDB Conference, 2005, pp. 1275-1278 [herein “Galindo-Legaria”].
Claim 25 recites “The method of claim 11, further comprising providing a notification to the second account indicating that the materialized view is stale with respect to the source table in response to identifying that the materialized view is stale with respect to the source table.”
Oracle teaches claim 11, but does not disclose this claim; however, Galindo-Legaria integrates materialized view maintenance with database notification mechanism, where the SELECT query defining a materialized view can be registered with SQL Server such that notifications are sent out whenever the view becomes stale due to a DML change in the associated source tables (Galindo-Legaria: pp. 1275, col. 2, para. 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Galindo-Legaria to Oracle. One having ordinary skill in the art would have found motivation to utilize Galindo-Legaria to monitor DML changes in source tables, detect changes in the corresponding materialized views, and notify users of the resulting staleness.
Claims 30 and 40 are analogous to claim 25, and are similarly rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599. The examiner can normally be reached Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        


/ALEX GOFMAN/Primary Examiner, Art Unit 2163